               IN THE UNITED STATES DISTRICT COURT FOR
                  THE SOUTHERN DISTRICT OF GEORGIA              HftY    PM 12'2 I
                            SAVANNAH DIVISION


JOHN C. MARR,
                                                               SO.DiST. OF GA.
     Plaintiff,

V.                                             CASE NO. CV418-094


USAA GENERAL INDEMNITY
COMPANY,

        Defendant.




                                ORDER


        Before the Court is the Magistrate Judge's Report and

Recommendation,      to    which    no   objections    have    been    filed.

(Doc.    8.)    After     careful   consideration,       the   report    and

recommendation is ADOPTED as the Court's opinion in this

case. Accordingly, Plaintiff's complaint {Doc. 1) is hereby

DISMISSED WITHOUT PREJUDICE. The Clerk of Court is DIRECTED

to close this case.

        SO ORDERED this             day of May 2019.




                                         WILLIAM T. MOORE, JIK
                                         UNITED STATES   DISTRICT COURT
                                         SOUTHERN   DISTRICT OF GEORGIA
